Citation Nr: 0718339	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-12 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from September 
1984 to June 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Manila, the Republic of 
the Philippines, Regional Office (RO) that denied the 
veteran's claim for entitlement to service connection for 
diabetes mellitus. 


FINDINGS OF FACT

Diabetes mellitus was not shown in service or within the 
first post-service year, and any current diabetes mellitus is 
not shown to be related to service or a disease or injury of 
service origin.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to be related to service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

VA has obtained service medical records and post-service 
medical records, assisted the veteran in obtaining evidence, 
and afforded the veteran the opportunity to give testimony 
before the RO and the Board.  In April 2005, the veteran 
withdrew his prior request for a hearing before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

In this regard, the Board specifically declines to undertake 
further development to provide a medical examination or 
obtain a medical opinion with respect to the claim because 
there is no evidence of treatment for the claimed disorder in 
service or for more than 10 years following service.  Thus, 
while there may be a current diagnosis of the claimed 
disability, there is no indication that this disability is 
related to service.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  In view of the absence of any nexus statements 
in the extensive treatment records available over the last 
several years, the Board believes that any opinion relating 
the pertinent disability to service would certainly be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2006).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  VA has substantially complied with the 
notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.

Analysis

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  

Service connection for diabetes mellitus may be presumed if 
it became manifest to a degree of 10 percent disabling during 
the veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2006).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Pond v West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The veteran has theorized that his current diabetes mellitus 
is directly related to service.  He specifically argues that 
an elevated glucose reading during service was the initial 
manifestation of that current disability.  

The veteran has not been shown to possess the medical 
background required to provide an opinion as to medical 
diagnoses or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay hypothesizing, particularly in the absence 
of any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).

There were no complaints, diagnosis, or treatment for 
diabetes mellitus shown in service or within the one-year 
period following the veteran's separation from military 
service.  The veteran is correct in that an elevated glucose 
level was present in service with a glucose reading of 136 
milligrams (with a normal range shown to be between 60 to 
115) in September 1991.  Other readings in service, however, 
remained within the normal range.  Significantly, a glucose 
reading of 91 milligrams (well within the range of normal) 
was obtained in October 1991, shortly after the September 
1991 elevated reading.  

A diagnosis of diabetes mellitus is not otherwise shown by 
the record until January 2005.  By the veteran's own 
admission at his January 2005 RO hearing, diabetes mellitus 
was not diagnosed or treated until 2004, over 10 years 
following the veteran's separation from service.  It is also 
significant that no medical professional offers any finding 
or opinion specifically linking the veteran's diabetes 
mellitus to his active duty service.  In the absence of 
competent evidence of a nexus between the claimed disorder 
and military service, service connection for diabetes 
mellitus is not warranted. 

The Board has considered the possibility of obtaining a 
further medical opinion as to whether diabetes mellitus may 
be related to service.  However, under the circumstance of 
this case, there is no duty on the part of VA to obtain such 
an opinion.  As in Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), the appellant has been advised of the need to 
submit competent medical evidence suggestive of a linkage 
between his active service and the current disorder and has 
not done so.  Here, as in Wells, the record in its whole, 
after due notification, advisement, and assistance to the 
appellant, does not contain competent evidence to suggest 
that the disorder is related to the appellant's military 
service.  

The Board has considered the holding in Charles v. Principi, 
16 Vet. App. 370 (2002), wherein the Court held that VA was 
to provide a medical examination where the claimant had been 
diagnosed to have tinnitus, and had proffered competent lay 
evidence that he had had continuous symptoms of the disorder 
[i.e., ringing in the ears] since his discharge.  The Board 
finds the facts of this case to be distinguishable in that 
the first diagnosis of diabetes mellitus is noted in January 
2005, and the symptoms that led to that diagnosis were first 
recognized for treatment purposes within the year prior.  As 
noted, service medical records reveal no complaints during 
service and no diagnosis or complaints relative to diabetes 
mellitus at separation.  In essence, the Board finds that 
there is no lay evidence of continuous symptoms since service 
that have been linked to the current diagnosis.  
Consequently, the Board finds the facts of this case to be 
more akin to Wells, and VA has no further duty to obtain a 
clarifying medical opinion. 

The preponderance of the evidence is against the veteran's 
claim that diabetes mellitus is related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  



ORDER

Entitlement to service connection for diabetes mellitus is 
denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


